DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations “a motor, wherein the motor comprises a stator mounted within a rotor; a shaft attached to the motor and extending along a thrust axis of the motor, wherein the shaft is fixedly mounted to the rotor and rotatably extends through the stator; a bearing assembly fixedly mounted to the stator by fastening elements and defining a first surface oriented toward the motor, and a second surface opposite the first surface, the bearing assembly comprising: an aperture to accept the shaft; a bearing mounted to the aperture and positioned to rotatably support the shaft through the aperture.”
The primary reference is Erdozain et al. However, the device of Erdozain does not teach or disclose whereby the motor is arranged such that the stator is within the rotor and the shaft, to which the thrust rotor/propeller is mounted, is mounted to the rotor and extends through the stator. Also, Erdozain does not disclose a bearing assembly mounted to the stator. The bearing assembly includes an aperture the shaft fits through, and a bear in the aperture to support the shaft. Further, combining prior art references to achieve the claimed limitations would involve hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642